          Case 1:18-cv-02929-RBW Document 47 Filed 11/06/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                 )
 CAROL A. LEWIS, et al.,                         )
                                                 )
                 Plaintiffs,                     )
                                                 )
         v.                                      )
                                                 )   Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as          )
 Secretary of the United States Department       )
                                                 )
 of Health and Human Services,
                                                 )
                                                 )
                  Defendant.
                                                 )

                                             ORDER

        In accordance with the oral rulings issued by the Court at the status conference held on

November 5, 2019, it is hereby

        ORDERED that on or before November 22, 2019, the defendant shall produce

spreadsheets containing information regarding initial denials of Medicare coverage for

continuous glucose monitors, including each beneficiary’s Health Insurance Claim Number

(HICN). It is further

        ORDERED that on or before December 9, 2019, the defendant shall produce the appeal

decisions by the Medicare Appeals Council and administrative law judges as to Part B claim

denials. It is further

        ORDERED that on or before December 16, 2019, the parties shall file a joint proposed

schedule for the production of all additional discovery by the defendant. It is further

        ORDERED that, upon the completion of the defendant’s productions, the plaintiffs may

serve ten additional requests for admissions. It is further
         Case 1:18-cv-02929-RBW Document 47 Filed 11/06/19 Page 2 of 2



       ORDERED that the parties shall conclude class certification discovery on or before

January 21, 2020, unless otherwise ordered by the Court. It is further

       ORDERED that as to the protective order issued by the Court, the defendant agrees that

counsel for the defendant shall identify for the plaintiffs’ counsel at the time of the production

any information that the defendant contends is not subject to public disclosure, and the plaintiffs’

counsel shall not in any manner publicly disclose such information without first notifying

defense counsel of the desire to publicly disclose such information, in order to afford defense

counsel the opportunity to petition the Court to prohibit the disclosure. It is further

       ORDERED that the parties shall appear for a status conference on January 30, 2020, at

10:00 a.m. to discuss how they wish to proceed in this case.

       SO ORDERED this 6th day of November, 2019.

                                                               REGGIE B. WALTON
                                                               United States District Judge




                                                  2
